Citation Nr: 1142959	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-00 897	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967, including service in the Republic of Vietnam.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In April 2007, the appellant testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with the Veteran's claims folder.

In her December 2007 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  She subsequently withdrew her hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Veteran died in March 2005.  His death certificate listed the immediate cause of his death as progressive mass effect from glioblastoma multiforme.  There were no other conditions listed as contributing to the Veteran's death.

As the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2011).  The appellant contends that the Veteran's fatal cancer was related to in-service herbicide exposure.  

In a May 2007 letter, Edward G. Hill, Jr., M.D. opined that it was reasonable to state that Dioxin exposure (Agent Orange) puts one at higher risk of developing a brain tumor.  He reasoned that a 1989 article in the American Journal of Epidemiology reflected that there could be a fourfold higher rate of the occurrence of brain cancer in people subject to such exposure than would be ordinarily expected.  Thus, he concluded that there was "considerable reason to ponder cause and [e]ffect" in the Veteran's case.

In an October 2008 letter, Dr. Hill opined that the Veteran's brain tumor was likely ("as likely as not") related to his exposure to herbicides in service.  There was no further reasoning or explanation provided for this opinion.

On the other hand, VA has published a discussion of more recent findings in a National Academy of Sciences (NAS) report entitled "Veterans and Agent Orange: Update 2008" (Update 2008).  NAS discussed four new studies regarding cancers of the brain and nervous system (including the eye).  It found that the new studies were consistent in finding no association between herbicide exposure and the development of gliomas (the most common type of brain cancer).  NAS noted that one of the new studies provided evidence of a possible relationship between herbicide exposure and meningiomas (a type of nervous system cancer) in women, but that the lack of identification of specific chemicals of interest makes interpretation of that result uncertain. NAS concluded that the overall evidence remained inadequate or insufficient to determine whether an association exists.  75 Fed. Reg. 81,332-01 (Dec. 27, 2010).

A medical opinion is necessary so that all of the relevant studies can be considered in light of the Veteran's history to determine if the cause of the death was connected to his active duty service.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

A March 2005 letter from a state disability determination service reveals that the Veteran had applied for Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

The Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for the cause of a Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a condition not yet service-connected. Unlike a claim to reopen, an original claim for service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, the appellant received VCAA notice in a May 2006 letter.  However, the letter did not contain all of the information required by the decisions in Dingess and Hupp and adequate notice must be provided prior to the Board's further consideration of this matter.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a VCAA notice letter that tells her what conditions were service-connected at the time of the Veteran's death, an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service- connected condition, an explanation of the evidence and information required to substantiate such a claim based on a condition not yet service-connected, and an explanation of the disability-rating and effective-date elements of her claim.

2.  Contact SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.

If any such records are unavailable, the appellant should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning her claim, and she should be notified to submit any additional records that are in her possession. All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any evidence from SSA, the claims folder, including this remand, should be referred to a VA physician to review and provide an opinion as to whether the cause of the Veteran's death was a disease or injury in service, including his exposure to herbicides.

The reviewer should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's fatal cancer had its onset in service, was related to his in-service herbicide exposure, or was otherwise related to a disease or injury in service.

In formulating the above opinion, the opinion provider should specifically acknowledge and comment on the significance, if any, of the conceded herbicide exposure in service and Dr. Hill's May 2007 and October 2008 opinions, the cited 1989 study and the evidence considered by NAS.  

The opinion provider should acknowledge that the claims folder was reviewed and must provide reasons for each opinion. 

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 
The absence of evidence of treatment for cancer in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The opinion provider is advised that the appellant is competent to report her observations of the Veteran's symptoms and treatment, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the appellant's reports, he or she should provide a reason for doing so.

4.  The agency of original jurisdiction (AOJ) should review the opinion to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


